Citation Nr: 0828426	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center



THE ISSUE
	
Basic eligibility for Civilian Health and Medical Program of 
the Department of Veterans Affairs (CHAMPVA) benefits.



REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Health Administration 
Center, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is service-connected for burn scars of the 
chest and abdomen for which he is assigned a noncompensable 
evaluation, and he has also been awarded benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of a 
pantopaque myelogram and laminectomy/disckectomy of the 
lumbar spine, to include inflammation of the spine, 
degenerative changes, and loss of use of both legs.  He is 
currently assigned a 100 percent evaluation for the latter 
disability as well as special monthly compensation.


CONCLUSION OF LAW

Basic eligibility to CHAMPVA benefits is not established. 38 
U.S.C.A. §§ 101(16), 1151, 1781 (West 2002 & Supp. 2008); 38 
C.F.R. § 17.271 (2007); VAOPGCADV 22-97 (July 31, 1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the Board acknowledges that the veteran has not 
been sent an adequate notice letter in connection with his 
claim for basic eligibility for CHAMPVA benefits.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the legal provisions pertaining to VA's 
duty to notify and to assist a claimant do not apply to a 
claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). See also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).

In this case, the facts are not in dispute.  As will be 
discussed below, resolution of the veteran's appeal is 
dependent on interpretation of the regulations pertaining to 
the eligibility requirements for CHAMPVA benefits and 
38 U.S.C.A. § 1151.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of notice or assistance are moot. See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


Law and Analysis

The veteran is seeking eligibility for CHAMPVA benefits for 
his wife.  He contends that he is entitled to such benefits 
because he has a 100 percent disability evaluation due to 
treatment at a VA Medical Center.  

The law provides that the following persons are eligible for 
CHAMPVA benefits provided that they are not eligible for 
CHAMPUS/TRICARE or Medicare Part A (except as noted in 
§ 17.271): (1) The spouse or child of a veteran who has been 
adjudicated by VA as having a permanent and total service-
connected disability; (2) The surviving spouse or child of a 
veteran who died as a result of an adjudicated service-
connected condition(s) or who at the time of death was 
adjudicated permanently and totally disabled from a service-
connected conditions(s); (3) The surviving spouse or child of 
a person who died on active military service and in the line 
of duty and not due to such person's own willful misconduct; 
and (4) An eligible child who is pursuing full-time course of 
instruction approved under38 U.S.C. Chapter 26 and who incurs 
a disabling illness or injury while pursuing such course 
(between terms, semesters, or quarters; or during a vacation 
or holiday period) that is not the result of his or her own 
willful misconduct and that results  in the inability to 
continue or resume the chosen program of education must 
remain eligible for medical care until: (i) The end of the 
six-month period beginning on the date the disability is 
removed; or (ii) The end of the two-year period beginning on 
the date of the onset of the disability; or (iii) The twenty-
third birthday of the child, whichever occurs first. 
38 U.S.C.A. § 1781; 38 C.F.R. § 17.271.

Pursuant to 38 U.S.C.A. § 101(16), "service-connected" 
means, with respect to disability or death, that such 
disability was incurred in or aggravated, or that the death 
resulted from disability incurred in or aggravated, in line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1151(a) states that compensation under Chapter 11 
of Title 38, United States Code, and DIC under chapter 13, 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
disability or death were service-connected.  The same 
limitation existed in prior law as applicable to claims filed 
before October 1, 1997. See 38 U.S.C.A. § 1151(a) (West 2002 
& Supp. 2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
requirements for basic eligibility for CHAMPVA benefits have 
not been met.  The veteran is service-connected for burn 
scars of the chest and abdomen, which has been assigned a 
noncompensable evaluation.  The veteran has also been awarded 
compensation for a disability arising out of his treatment at 
a VA facility.  In this regard, a February 1998 rating 
decision granted him compensation for residuals of a 
pantopaque myelogram and laminectomy/diskectomy of the lumbar 
spine, to include inflammation of the spine, degenerative 
changes, and loss of use of both legs.  The premise of the 
award was 38 U.S.C.A. § 1151.  He is currently assigned a 100 
percent evaluation for the latter disability and is also in 
receipt of special monthly compensation.  As such, the 
veteran has a noncompensable service-connected disability and 
a 100 percent disability evaluation pursuant to 38 U.S.C.A. 
§ 1151. 

The General Counsel of VA was requested to furnish an opinion 
concerning whether a veteran's award of permanent and total 
disability or death pursuant to 38 U.S.C.A. § 1151 provides a 
basis for determining that the veteran is also an eligible 
CHAMPVA sponsor under 38 U.S.C.A. § 1151.  In an advisory 
opinion, VAOPGCADV 22-97 (July 31, 1997), the General Counsel 
noted that 38 U.S.C. § 1151 provides certain veterans who 
suffer (added) disability or death as a result of VA surgical 
or medical treatment with quasi-service-connection with 
respect to such disability or death.  That allows the 
veterans or their survivors to receive disability or 
dependency and indemnity compensation (DIC) benefits as if 
the disability or death had actually been service-connected.

The General Counsel notes that section 1713 (now transferred 
and designated as section 1781) authorizes VA to pay medical 
care benefits to certain survivors and dependents of 
sponsoring-veterans who have a total and permanent disability 
resulting from a service-connected disability; who died as a 
result of such a disability; who at the time of death had a 
total and permanent disability resulting from service-
connection; or who died in the active service in the line of 
duty not due to such person's own misconduct. 38 U.S.C. § 
1781(a).  38 U.S.C.A. § 1151 provides quasi-service-
connection only for purpose of establishing for monetary 
compensation under Chapters 11 or 13 or Title 38.  This 
section contains no reference to Chapter 17.  As for section 
1781, that statute does not define "total disability, 
permanent in nature, resulting from a service-connected 
disability" and does not include or reference determinations 
of quasi-service-connection. (For that matter, it must be 
noted the definition of 'service-connected' in 38 U.S.C. § 
101(16) does not include a 'quasi-service-connected 
disability').  Moreover, section 1781 does not tie 
eligibility for CHAMPVA sponsorship to the receipt of 1151 
benefits.

The "quasi-service-connected" status accorded a qualifying 
veteran under section 1151, for purposes of determining an 
individual's eligibility for disability or DIC benefits, is 
not a basis for determining that the veteran is also an 
eligible CHAMPVA sponsor, for purposes of section 1781.  In 
other words, eligibility for CHAMPVA medical benefits under 
38 U.S.C. § 1781 does not derive from an award of total and 
permanent disability or DIC compensation pursuant to 38 
U.S.C. § 1151.

The Court held, in Mintz v. Brown, 6 Vet. App. 277 (1994) 
that a finding of "as if" service connection under 38 
U.S.C.A. § 1151 creates entitlement to certain benefits under 
chapters 11 and 13 of Title 38, but not under other 
provisions.  In other words, the Court acknowledged that 
different benefits flow from a grant of benefits pursuant to 
38 U.S.C.A. § 1151.  This is consistent with the General 
Counsel's opinion, and provides additional support for the 
Board's conclusion in this case.  Accordingly, the claim is 
denied.

ORDER

Basic eligibility for CHAMPVA benefits is denied.





____________________________________________
J. CONNOLLY JEVTICH
	Acting 	Veterans Law Judge, Board of Veterans' 
Appeals




 Department of Veterans Affairs


